                 Case 18-10601-MFW           Doc 2633-1          Filed 11/14/19      Page 1 of 1



                               Exhibit A - Compensation by Professional
                               July 1, 2019 through September 30, 2019

                                                                       HOURLY       TOTAL
  NAME OF                                                YEAR                                      TOTAL
                        POSITION    DEPARTMENT                         BILLING      BILLED
PROFESSIONAL                                           ADMITTED                                 COMPENSATION
                                                                        RATE        HOURS

Karin A. DeMasi          Partner       Litigation          1997           $1,500        1.40             $2,100.00

Paul H. Zumbro           Partner       Corporate           1998           $1,500        0.40               $600.00

David A. Herman         Associate      Litigation          2008             $975       55.90            $54,502.50

                                                                            $940        3.40             $3,196.00
Paul Sandler            Associate      Corporate           2014
                                                                            $960        2.00             $1,920.00

Andrew Wark             Associate      Corporate           2014             $960        0.60               $576.00

                                                                            $750       11.30             $8,475.00
Catriela Cohen          Associate      Corporate           2018
                                                                            $840        0.90              $756.00

Christina Shin          Associate      Corporate           2018             $750        0.20               $150.00

Emily Tomlinson         Associate      Corporate           2019             $595        1.20               $714.00

Harold King             Associate      Corporate             *              $595       10.30             $6,128.50

Serena Candelaria       Law Clerk      Litigation          N/A              $355       17.40             $6,177.00

Jamaar Joseph           Paralegal      Litigation          N/A              $310        6.20             $1,922.00

* - Not yet admitted.
                                                             Adjusted Total1:                    $87,217.00
                                                             Attorney Compensation:              $79,718.00
                                                             Total Attorney Hours:               87.60
                                                             Attorney Blended Rate:              $910




1
  Individual compensation totals have been adjusted as necessary to reflect the 50% rate reduction for Non-Working
Travel Time (TRVL).
